FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERTO CORTES-ALDANA and                        No. 09-70117
MARIA DE LA LUZ CORTES,
                                                 Agency Nos. A095-193-323
              Petitioners,                                   A095-193-324

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                          **
                         Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Roberto Cortes Aldana and Maria de la Luz Cortes, natives and citizens of

Mexico, petition pro se for review of the decision of the Board of Immigration

Appeals denying their third motion to reopen, challenging the denial of their


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
underlying cancellation of removal application and seeking to apply for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

      Petitioners contend that their United States citizen children will experience

hardship if they return to Mexico and therefore they are entitled to cancellation

relief. The BIA did not abuse its discretion in denying petitioners’ third motion to

reopen as time- and number-barred, and petitioners may not reopen their

cancellation of removal claim. See 8 U.S.C. §§ 1229a(c)(7)(A) & (C)(1); 8 C.F.R.

§ 1003.2(b)(2) & (c)(2),

      Petitioners also contend that country conditions have changed in Mexico

thereby excusing the time and numerical bars to reopening their asylum,

withholding, and CAT claims. Petitioners further contend that they will be

persecuted because they will be perceived as wealthy and potential kidnapping

victims because they are Mexicans returning from the United States, thereby

entitling them to asylum, withholding, and CAT relief. Petitioners failed to

establish changed country conditions in Mexico that are material to petitioners and

their circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538
F.3d 988, 996-97 (9th Cir. 2008). In addition, petitioners failed to establish that

they qualify as a cognizable social group, and therefore did not demonstrate prima

facie eligibility for the asylum, and withholding relief requested. See Delgado-


                                           2                                    09-70117
Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (rejecting as a particular

social group “returning Mexicans from the United States”). Petitioners also failed

to establish that it was more likely than not that they would be tortured if returned

to Mexico, and thereby they failed to establish prima facie eligibility for CAT

protection. See id. at 1152.

      PETITION FOR REVIEW DENIED.




                                           3                                    09-70117